

115 HR 2102 IH: More Job Opportunities and Business Startups for Rural Areas Act
U.S. House of Representatives
2017-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2102IN THE HOUSE OF REPRESENTATIVESApril 17, 2017Mr. Kihuen introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Investment Company Act of 1940 to require a report on improving access to capital in
			 rural areas for small businesses and qualifying venture capital funds.
	
 1.Short titleThis Act may be cited as the More Job Opportunities and Business Startups for Rural Areas Act or the More JOBS for Rural Areas Act. 2.SEC report improving access to capital in rural areasThe Securities and Exchange Commission shall issue a report on improving access to capital in rural areas, including—
 (1)best practices to improve investor base and small businesses seeking access to capital; (2)recommendations for technological advances for communications between investors and small businesses;
 (3)improving increased awareness for rural area small businesses about venture capitalists funding opportunities;
 (4)recommendations to small businesses to learn about diverse forms of capital to create innovation and jobs in rural areas; and
 (5)assessment on factors currently inhibiting access to capital in rural areas and recommendations to expand access.
 3.Sunset provisionThis report shall be issued to the committees of jurisdiction one year after enactment and shall be a one-time report.
		